        Case 2:19-cv-00848-LMA-KWR Document 6 Filed 03/28/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


WILLIAM SHIELL, IV, ET AL.                                             CIVIL ACTION

VERSUS                                                                       No. 19-848

JOSEPH G. JONES, ET AL.                                                    SECTION I


                                       ORDER

         Defendants Joseph G. Jones, Brian Berns, Kristina Skold Clark, and David F.

Waguespack (collectively, the “defendants”) have filed a motion for summary

judgment requesting the dismissal, with prejudice, of all of plaintiffs William Shiell,

IV and Janet Marie Broussard Shiell’s (collectively, the “plaintiffs”) claims. 1

         Assuming the Federal Rules of Civil Procedure permit the defendants to file a

motion for summary judgment before or in lieu of an answer, compare, e.g., A & P

Enters., LLC v. City of Gulfport, No. 10-473, 2011 WL 282380, at *1 (S.D. Miss. Jan.

26, 2011) with, e.g., Marquez v. Cable One, Inc., 463 F.3d 1118, 1120 (10th Cir. 2006),

the defendants’ motion for summary judgment was not filed in accordance with the

Court’s policy regarding such motions, which provides:

         Prior to filing a motion for summary judgment, including a motion for
         partial summary judgment, counsel shall schedule and appear for a
         status conference before this Court at which time the motion will be
         discussed by all parties.

         Furthermore, although the motion is styled as a motion for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure, portions of the motion



1   See generally R. Doc. No. 3.
      Case 2:19-cv-00848-LMA-KWR Document 6 Filed 03/28/19 Page 2 of 2



challenge the sufficiency of the plaintiffs’ complaint and are, therefore, properly

brought pursuant to Rule 12(b)(6).

      Accordingly,

      IT IS ORDERED that the motion for summary judgment is DISMISSED

WITHOUT PREJUDICE.

      New Orleans, Louisiana, March 28, 2019.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                        2
